Citation Nr: 0830414	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  00-22 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an effective date earlier than April 29, 
2005, for a grant of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to increased compensation for compression 
fractures of L2, L3, and L4-5, with degenerative disc 
disease, rated as 30 percent disabling prior to April 1, 
2005, and rated as 40 percent disabling thereafter, with 
separate 10 percent ratings for right and left lower 
extremity radiculopathy effective from September 23, 2002.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1984 to June 1996.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Oakland, California, Regional Office 
(RO).   

A hearing was held at the RO before the undersigned Veterans 
Law Judge in June 2008.

The issue of increased compensation for compression fractures 
of the spine with degenerative disc disease is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

The veteran's initial claim for service connection for PTSD 
was received on April 29, 2005, and there is no document 
dated prior to this date which can be construed as a claim 
for service connection for PTSD.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 29, 
2005 for a grant of service connection for PTSD are not met.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in May 2005 provided the veteran with an explanation 
of the type of evidence necessary to substantiate his claim 
for compensation for PTSD, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The Board also notes 
that the veteran's claim for an earlier effective date for 
the grant of service connection for PTSD arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  The Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes, therefore, that the appeal may be 
adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary to decide 
the effective date issue addressed in this decision has been 
obtained.  His service medical records and post-service 
treatment records have been obtained.  The Board does not 
have notice of any additional relevant evidence that is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.   

The veteran contends that the effective date for the grant of 
service connection for PTSD should have been the date of the 
earliest diagnosis of that disorder.  During the personal 
hearing held in June 2008, the veteran testified that he did 
not submit a claim prior to April 2005, but that he had been 
seeking treatment for PTSD as early as January 2004.  

The record reflects receipt of the veteran's informal claim 
for VA compensation for PTSD on April 29, 2005.  The claim 
was in the form of an E-mail from the veteran to his 
representative, and a written statement from the 
representative.  Subsequently, in a rating decision of July 
2005, service connection was granted for PTSD, rated as 50 
percent disabling effective from April 29, 2005 (date of 
claim).   

The term claim-application means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p) (2007).  Date of receipt means 
the date on which a claim, information, or evidence was 
received by VA. 38 C.F.R. § 3.1(r) (2007).  Any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or someone acting as next friend of the claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will considered filed as of the 
date of receipt of the informal claim. 38 C.F.R. § 3.155 
(2007).  

The effective date of an award of service connection shall be 
the date the claim is received, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  The only exception arises when a veteran files his 
claim within one year after his separation from service.  
Then, the effective date may extend back to the date of 
separation.  In the present case, however, the claim was 
filed long after that one year period after service 
separation.  

Because there is no document that can be construed as a claim 
for service connection for PTSD that was received prior to 
the April 29, 2005 receipt of the claim in the instant case, 
there is no legal basis to assign an earlier effective date 
than April 29, 2005, the date of receipt of service 
connection claim, for the grant of service connection for 
PTSD.  The fact that the disorder was diagnosed prior to that 
date does not provide any basis under the law for assigning 
an earlier effective date for the grant of service 
connection.  The legal criteria pertaining to the assignment 
of an effective date for service connection are controlling 
in this case.  Accordingly, an earlier effective date for the 
grant of service connection for PTSD must be denied. 38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.


ORDER

An effective date earlier than April 29, 2005 for the grant 
of service connection for PTSD is denied.  


REMAND

With respect to the claim for increased compensation for a 
back disorder, the Board's review of the claims file revealed 
that additional relevant evidence exists and should be 
obtained prior to further appellate review.  The veteran has 
reported that he previously received VA vocational 
rehabilitation.  Significantly, however, the vocational 
rehabilitation folder is not associated with the veteran's 
claims file.  The vocational rehabilitation folder may 
contain evidence which is relevant to the veteran's claim for 
a higher rating for his back disorder.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Board notes that the veteran's most 
recent disability evaluation examination for the purpose of 
evaluating his back disorder was the joints examination 
conducted by the VA approximately four years ago in September 
2004.  The Board believes that this examination is too old to 
allow proper evaluation of the current severity of the 
disorder.  Therefore, another examination is required.





Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
vocational rehabilitation folder and 
associate it with the claims folder.

2.  The veteran should be afforded an 
orthopedic examination to determine the 
current severity of his service-connected 
disability of the lumbosacral spine.  Any 
appropriate X-rays or other studies 
should be performed and the 
interpretations should be associated with 
the claims file.  The examiner should 
describe all manifestations of current 
disability due to the service-connected 
lumbosacral spine disorder in detail.  
All findings necessary to evaluate the 
veteran's spine disorder under the 
General Rating Formula for Diseases and 
Injuries of the Spine as well as under 
the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating 
Episodes should be provided.  

The examiner should state the range of 
motion of the veteran's lumbosacral 
spine, in degrees, noting the normal 
range of motion.  The examiner should 
specifically note whether there is 
functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  Of particular 
significance, the examiner should specify 
the point of flexion or extension at 
which pain begins to occur, and the point 
at which motion is impeded due to pain.  
The examiner should attempt to quantify 
the degree of additional impairment, if 
any, during flare-ups or with extended 
use.  

The examiner should identify the 
limitations on activity imposed by the 
disabling condition, viewed in relation 
to the medical history, and considered 
from the point of view of the veteran 
working or seeking work, with a full 
description of the effects of the 
disability upon his ordinary activity.  
The examiner must specifically state 
whether the veteran's complaints and any 
claimed subjective manifestations are in 
keeping with the objectively demonstrated 
pathology.  

If necessary to ascertain that, the 
veteran should be afforded imaging or 
other diagnostic studies.  A complete 
rationale should be provided for all 
opinions offered.  The claims file should 
be provided to the examiner prior to the 
examination and it is requested that the 
examiner indicate in the examination 
report if the veteran's medical records 
were reviewed.  

3.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and determine if the benefits 
sought on appeal may be granted.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


